                                                      United States District Court
                                                      Central District of California


UNITED STATES OF AMERICA vs.                                              Docket No.:            SACR 18-105-AG

Defendant      JOSE DEJESUS FLORES                                        Social Security No. 9           3     5     2
      Joe; Joe DeJesus Flores; Jose Jesus Flores; Joe
                                                                          (Last 4 digits)
akas: Dejesus; Jose Dejesus Flores

                                        JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                    MONTH   DAY   YEAR
           In the presence of the attorney for the government, the defendant appeared in person on this date.        01     07     2019


 COUNSEL                                                                Jason Hannan, DFPD
                                                                           (Name of Counsel)

    PLEA            X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                NOT
                                                                                                              CONTENDERE            GUILTY
  FINDING           There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                     Felon in Possession of a Firearm and Ammunition in violation of 18 USC β 922(g)(1), 18 USC β 924(a)(2) sa charged in
                    Count 1 of the Indictment

JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted:
  COMM
  ORDER

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately.
Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and
pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

Under Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is unable
to pay and is not likely to become able to pay any fine.

Under the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Jose DeJesus Flores, is
hereby committed on the Single-Count Indictment to the custody of the Bureau of Prisons for a term of 33 months.

The Court recommends placement at a facility in the Pennsylvania area to facilitate family visitation.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of three years under
the following terms and conditions:

                 1. The  defendant  shall  comply  with  the  rules  and  regulations  of  the  United  States  Probation  &  Pretrial  Services 
                    Office and General Order 18‐10.   
                     
                 2. The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one 
                    drug test within 15 days of release from custody and at least two periodic drug tests thereafter, not to exceed 
                    eight tests per month, as directed by the Probation Officer. 

                 3. The  defendant  shall  participate  in  an  outpatient  substance  abuse  treatment  and  counseling  program  that 
                    includes urinalysis, breath and/or sweat patch testing, as directed by the Probation Officer. The defendant shall 

CR-104 (09/11)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                Page 1 of 4
USA vs.     JOSE DEJESUS FLORES                                               Docket No.:     SACR 18-105-AG

                     abstain  from  using  alcohol  and  illicit  drugs,  and  from  abusing  prescription  medications  during  the  period  of 
                     supervision. 

                 4. As  directed  by  the  Probation  Officer,  the  defendant  shall  pay  all  or  part  of  the  costs  of  the  Court‐ordered 
                    treatment to the aftercare contractors during the period of community supervision.  The defendant shall provide 
                    payment and proof of payment as directed by the Probation Officer.  If the defendant has no ability to pay, no 
                    payment shall be required. 

                 5. During the period of community supervision, the defendant shall pay the special assessment in accordance with 
                    this judgment's orders pertaining to such payment. 

                 6. The defendant shall not obtain or possess any driver's license, Social Security number, birth certificate, passport 
                    or  any  other  form  of  identification  in  any  name,  other  than  the  defendant's  true  legal  name,  nor  shall  the 
                    defendant  use  any  name  other  than  his  true  legal  name  without  the  prior  written  approval  of  the  Probation 
                    Officer. 

                 7. The defendant shall cooperate in the collection of a DNA sample from the defendant. 

                 8. The defendant shall submit his or her person, property, house, residence, vehicle, papers, computers [as defined 
                    in 18 U.S.C. § 1030(e)(1)], cell phones, other electronic communications or data storage devices or media, office, 
                    or other areas under the defendant’s control, to a search conducted by a United States Probation Officer or law 
                    enforcement officer. Failure to submit to a search may be grounds for revocation. The defendant shall warn any 
                    other occupants that the premises may be subject to searches pursuant to this condition. Any search pursuant 
                    to this condition will be conducted at a reasonable time and in a reasonable manner upon reasonable suspicion 
                    that  the  defendant  has  violated  a  condition  of  his  supervision  and  that  the  areas  to  be  searched  contain 
                    evidence of this violation. 
 
The Court recommends that the defendant be allowed to participate in the 500 Hour RDAP Drug Program while
incarcerated. Fully aware of the defendant’s extensive history, the Court nevertheless urges that the defendant be placed
in the RDAP program if at all possible. The Court believes that the extensive criminal history is the result of the
defendant’s addiction and that the RDAP program could be very helpful in meeting the defendant’s desire to get
beyond his addiction.

The Court authorizes the Probation & Pretrial Services Office to disclose the Presentence Report to the substance abuse
treatment provider to facilitate the defendant's treatment for narcotic addiction or drug dependency. Further
redisclosure of the Presentence Report by the treatment provider is prohibited without the consent of the sentencing
judge.

Defendant is advised of his appeal rights.




CR-104 (09/11)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                 Page 2 of 6
USA vs.     JOSE DEJESUS FLORES                                             Docket No.:       SACR 18-105-AG




In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
supervision for a violation occurring during the supervision period.




           January 07, 2019
           Date                                                  U. S. District Judge Andrew J Guilford

It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                 Clerk, U.S. District Court




           January 07, 2019                                By    /s/ Lisa Bredahl
           Filed Date                                            Deputy Clerk




CR-104 (09/11)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                  Page 3 of 6
USA vs.     JOSE DEJESUS FLORES                                                  Docket No.:       SACR 18-105-AG




The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

                               STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                               While the defendant is on probation or supervised release pursuant to this judgment:
1.   The defendant shall not commit another Federal, state or local            10.   the defendant shall not associate with any persons engaged in
       crime;                                                                          criminal activity, and shall not associate with any person
2.   the defendant shall not leave the judicial district without the written           convicted of a felony unless granted permission to do so by the
       permission of the court or probation officer;                                   probation officer;
3.   the defendant shall report to the probation officer as directed by the    11.   the defendant shall permit a probation officer to visit him or her at
       court or probation officer and shall submit a truthful and complete             any time at home or elsewhere and shall permit confiscation of
       written report within the first five days of each month;                        any contraband observed in plain view by the probation officer;
4.   the defendant shall answer truthfully all inquiries by the probation      12.   the defendant shall notify the probation officer within 72 hours of
       officer and follow the instructions of the probation officer;                   being arrested or questioned by a law enforcement officer;
5.   the defendant shall support his or her dependents and meet other          13.   the defendant shall not enter into any agreement to act as an
       family responsibilities;                                                        informer or a special agent of a law enforcement agency without
6.   the defendant shall work regularly at a lawful occupation unless                  the permission of the court;
       excused by the probation officer for schooling, training, or other      14.   as directed by the probation officer, the defendant shall notify third
       acceptable reasons;                                                             parties of risks that may be occasioned by the defendant’s
7.   the defendant shall notify the probation officer at least 10 days prior           criminal record or personal history or characteristics, and shall
       to any change in residence or employment;                                       permit the probation officer to make such notifications and to
8.   the defendant shall refrain from excessive use of alcohol and shall               conform the defendant’s compliance with such notification
       not purchase, possess, use, distribute, or administer any narcotic              requirement;
       or other controlled substance, or any paraphernalia related to such     15.   the defendant shall, upon release from any period of custody, report
       substances, except as prescribed by a physician;                                to the probation officer within 72 hours;
9.   the defendant shall not frequent places where controlled substances       16.   and, for felony cases only: not possess a firearm, destructive device,
       are illegally sold, used, distributed or administered;                          or any other dangerous weapon.




CR-104 (09/11)                                       JUDGMENT & PROBATION/COMMITMENT ORDER                                                          Page 4 of 6
USA vs.     JOSE DEJESUS FLORES                                               Docket No.:     SACR 18-105-AG



     The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth below).

          STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

          The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
restitution is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C. §3612(f)(1). Payments may be
subject to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties pertaining to restitution, however, are
not applicable for offenses completed prior to April 24, 1996.

         If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall pay the
balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.

         The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).

         The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material change in
the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C.
§3664(k). The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or
the victim, adjust the manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for
probation 18 U.S.C. §3563(a)(7).

          Payments shall be applied in the following order:

                  1. Special assessments pursuant to 18 U.S.C. §3013;
                  2. Restitution, in this sequence:
                            Private victims (individual and corporate),
                            Providers of compensation to private victims,
                            The United States as victim;
                  3. Fine;
                  4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
                  5. Other penalties and costs.

                             SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

         As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing credit
report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure; and (3) an accurate financial
statement, with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant shall not apply
for any loan or open any line of credit without prior approval of the Probation Officer.

         The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
proceeds shall be deposited into this account, which shall be used for payment of all personal expenses. Records of all other bank accounts,
including any business accounts, shall be disclosed to the Probation Officer upon request.

        The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                             These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (09/11)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 5 of 6
USA vs.     JOSE DEJESUS FLORES                                                Docket No.:        SACR 18-105-AG



                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
Defendant delivered on                                                                      to
Defendant noted on appeal on
Defendant released on
Mandate issued on
Defendant’s appeal determined on
Defendant delivered on                                                                    to
    at
    the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                    United States Marshal


                                                             By
           Date                                                     Deputy Marshal




                                                                CERTIFICATE

I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
legal custody.
                                                                    Clerk, U.S. District Court


                                                             By
           Filed Date                                               Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

          These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


          (Signed)
                     Defendant                                                                   Date




                     U. S. Probation Officer/Designated Witness                                  Date



CR-104 (09/11)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 6 of 6
